Citation Nr: 0432687	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  04-30 258	)	DATE
	)
	)


THE ISSUE

Whether an April 21, 1995, Board decision should be reversed 
or revised on the basis of clear and unmistakable error 
(CUE).

(Claims to reopen service connection for a back disability 
and a foot disability, and a claim of entitlement to a total 
rating based on individual unemployability (TDIU) due to 
service-connected disability are addressed in a separate 
decision under a different docket number.)


REPRESENTATION

Moving party represented by:  Thomas J. Reed, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
February 1979 to July 1982.

2.  The moving party has argued that the April 1995 Board 
decision should have addressed a claim of service connection 
for facial burn scars.

3.  The moving party has failed to state a claim of error in 
fact or law in the April 1995 denial of an increased rating 
for acne vulgaris, denial of an increased rating for right 
shoulder disability, or award of a separate compensable 
rating for a right shoulder scar.


CONCLUSION OF LAW

The moving party's allegation of clear and unmistakable 
error in an April 1995 Board decision fails to meet the 
threshold pleading requirements for revision of a Board 
decision on grounds of clear and unmistakable error; as a 
result, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Clear and unmistakable error is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Generally, either the correct facts, as there 
were known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed 
by VA not later than 90 days before such record was 
transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.  38 C.F.R. 
§ 20.1403(b)(1),(2).

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).

Review to determine whether clear and unmistakable error 
exists in a case may be instituted by the Board on the 
Board's own motion or upon request of the claimant.  A 
request for revision of a decision of the Board based on 
clear and unmistakable error may be made at any time after 
that decision is made.  Such a request shall be submitted 
directly to the Board and shall be decided by the Board.  
All final Board decisions are subject to revision except: 
(1) decisions on issues which have been appealed to and 
decided by a court of competent jurisdiction; and (2) 
decisions on issues which have subsequently been decided by 
a court of competent jurisdiction.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1400 (2003).

Unless otherwise specified, the term "issue" means a matter 
upon which the Board made a final decision.  A "final 
decision" is one which was appealable under Chapter 72 of 
title 38, United States Code, or which would have been so 
appealable if such provision had been in effect at the time 
of the decision.  38 C.F.R. § 20.1401 (2003).  Only final 
decisions of the Board are subject to appeal to the United 
States Court of Appeals for Veterans Claims (Court).  38 
U.S.C.A. § 7266 (West 2002).

The general requirements for filing a motion for CUE 
includes the name of the veteran, the applicable VA file 
number, the date of the Board decision to which the motion 
relates, and the issue or issues to which the motion 
pertains.  38 C.F.R. § 20.1404(a).  Motions which fail to 
comply with these requirements shall be dismissed without 
prejudice to refiling.  Id.

In addition to the general requirements for filing a motion 
for revision of a decision based on clear and unmistakable 
error as noted above, there are also specific requirements 
for making allegations of clear and unmistakable error that 
are set forth in 38 C.F.R. § 20.1404(b).  Such requirements 
include that the motion must set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, 
nonspecific allegations of error, are insufficient to 
satisfy the requirement of the previous sentence.  Motions 
that fail to comply with the requirements set forth in this 
paragraph shall be dismissed without prejudice to refiling.  
Id.

Although somewhat confusing, the moving party in this case, 
through his representative, appears to take issue with the 
failure to address a claim of service connection for facial 
scars due to burns.  The rating decision identified by the 
representative as containing the initial error was 
purportedly issued April 26, 1989.  The Board notes that no 
such rating decision is in the claims file; however, a 
rating decision dated May 26, 1989, is of record.  In that 
rating decision, the RO, in part, denied a compensable 
evaluation for the veteran's service-connected acne vulgaris 
disability.  It also denied an increased rating for right 
shoulder disability.  

The veteran disagreed with the evaluations and the Board, in 
a June 1991 decision, affirmed the RO's rating action.  In 
July 1992, the Court vacated the June 1991 decision of the 
Board.  The Court remanded the case to the Board with 
directions for the Board to comply with instructions in the 
appellee's motion for remand, dated July 13, 1992, which 
motion requested that the case be remanded to the Board for 
reconsideration of the Board's June 1991 decision by an 
expanded panel.  

Reconsideration of the Board's June 1991 decision was 
ordered by the authority granted to the Chairman in 38 
U.S.C.A. § 7103 (West 1991).  Reconsideration of an April 
1992 decision that had denied a compensable rating under 38 
C.F.R. § 3.324 was also ordered.  In March 1993, the 
veteran's case was remanded to the RO for additional 
development, specifically, the procurement of private 
medical records, and an additional VA dermatologic 
examination.  In March 1994, that examination was completed.  
Thereafter, by a rating decision issued in May 1994, the RO 
granted a 10 percent evaluation for the service-connected 
acne vulgaris.  

The Board issued a Reconsideration decision in April 1995, 
and that decision replaced the Board decision of June 1991, 
and constituted the final decision of the Board.  The April 
1995 Board Reconsideration decision subsumed the RO May 1989 
rating decision as to the two increased rating issues.  For 
this reason, it appears that the veteran's motion for 
revision is directed at the April 1995 Board decision.  (In 
July 2004, the veteran's representative specifically 
identified the April 1992 Board decision as the one 
containing error; however, the effect of the Board's 
reconsideration order was to render null and void the April 
1992 decision.  Consequently, the April 1992 decision can 
not be the subject of a claim of clear and unmistakable 
error.)  The Board's instant decision is based on the 
assumption that, in light of the sequence of events set 
forth above, the moving party desires the Board to find 
error in the April 1995 decision.

The Board notes that, at the time of a VA dermatologic 
examination in April 1989, there were present a number of 
pigmented patches on the veteran's face that were felt to be 
the result of old burns.  The Board also notes that the 
veteran was afforded a plastic surgery consultation, in 
December 1979, for acid burns incurred six years previously.  
While the veteran might argue that the April 1989 VA 
dermatologic examination findings could be held to represent 
an informal claim for burn scars of the face, there is no 
rating action of record as to that service connection issue, 
and no such issue was appealed to the Board.  Consequently, 
an issue of service connection was not addressed by the 
Board in April 1995.

The veteran and his attorney have argued that the 1989 
rating decision erroneously denied service connection for 
facial scars.  However, as noted above, the May 1989 rating 
decision did not address a claim of service connection, and 
as for the two rating issues, the 1989 RO decision was 
subsumed by the April 1995 Board Reconsideration decision.  
No RO rating or Board decision to date has addressed the 
question of entitlement to service connection for burn scars 
of the face.  (At this point, the Board should note that a 
claim of service connection for facial burn scarring has 
been referred to the RO for adjudication.  This has been 
done by way of a separate action by the Board that addresses 
claims to reopen service connection for back disability and 
a foot disability, and a claim of TDIU.)  

Consequently, regarding the moving party's motion of clear 
and unmistakable error, neither he nor his representative 
have made allegations of error in fact or law with respect 
to the "issues" addressed by the 1989 action that was in 
turn subsumed by the April 1995 Board decision.  That is, no 
arguments have been made regarding any "issue" addressed by 
the Board in April 1995-entitlement to a higher rating for 
acne vulgaris, entitlement to a higher rating for right 
shoulder disability, or entitlement to a separate 
compensable rating for a right shoulder scar.  Based on the 
foregoing, the Board has determined that the moving party 
has failed to raise a valid claim of clear and unmistakable 
error in the April 1995 Board decision.  38 C.F.R. § 20.1404 
(2003).


ORDER

The motion for clear and unmistakable error in an April 1995 
Board decision is dismissed without prejudice to refiling.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

A final decision of the Board may be appealed to the United 
States Court of Appeals for Veterans Claims.  38 U.S.C.A. 
§ 7252 (West 2002); Wilson v. Brown, 5 Vet. App. 103, 108 
(1993) ("A claimant seeking to appeal an issue to the Court 
must first obtain a final BVA decision on that issue.")  
This dismissal under 38 C.F.R. § 20.1404(a) (2003) is not a 
final decision of the Board.  38 C.F.R. § 20.1409(b) (2003).  
This dismissal removes your motion from the Board's docket, 
but you may re-file the motion at a later date if you wish.

